        Case 1:16-cv-08364-KMW Document 101 Filed 02/21/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


ANNE DE LACOUR, ANDREA                      Civil Action No. 1:16-CV-08364 (KW)
WRIGHT, and LOREE MORAN
individually and on behalf of all others    PLAINTIFFS’ NOTICE OF RENEWED
similarly situated,                         MOTION FOR CLASS
                                            CERTIFICATION, APPOINTMENT OF
                            Plaintiffs,     CLASS REPRESENTATIVES, AND
                                            APPOINTMENT OF CLASS COUNSEL
       v.

COLGATE-PALMOLIVE CO., and
TOM’S OF MAINE INC.

                             Defendants.



TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that, upon the Declaration of Sarah N. Westcot, the

Declaration of Colin Weir, the Declaration of J. Michael Dennis, the Declaration of Anne de

Lacour, the Declaration of Loree Moran, the Declaration of Andrea Wright, the exhibits attached

thereto, and the accompanying Memorandum of Law, Plaintiffs hereby move before the

Honorable Kimba M. Wood for an Order, pursuant to Rule 23(b)(3) to : (i) certify a class defined

as “all persons who purchased Tom’s of Maine deodorant and/or toothpaste products (“Tom’s

Products” or the “Products”) on or after September 24, 2015 in the state of New York (the “New

York Class”); (ii) certify a class defined as “all persons who purchased Tom’s Products on or

after September 24, 2015 in the state of California (the “California Class”); and (iii) certify a

class defined as “all persons who purchased Tom’s Products on or after September 24, 2015 in

the state of Florida (the “Florida Class”); (iv) appoint Anne de Lacour, Loree Moran, and Andrea

Wright as representatives of the Classes; and (v) appoint Plaintiffs’ counsel, Bursor & Fisher,

P.A., as Class Counsel. Plaintiffs hereby request oral argument on the instant motion.
       Case 1:16-cv-08364-KMW Document 101 Filed 02/21/20 Page 2 of 2




Dated: February 21, 2020                 Respectfully submitted,

                                         By:    /s/ Joshua D. Arisohn
                                                  Joshua D. Arisohn

                                         BURSOR & FISHER, P.A.
                                         Scott A. Bursor
                                         Joshua D. Arisohn
                                         Philip L. Fraietta
                                         888 Seventh Avenue
                                         New York, NY 10019
                                         Telephone: (646) 837-7150
                                         Facsimile: (212) 989-9163
                                         Email: scott@bursor.com
                                                 jarisohn@bursor.com
                                                 pfraietta@bursor.com

                                         BURSOR & FISHER, P.A.
                                         Neal J. Deckant
                                         1990 N. California Blvd, Suite 940
                                         Walnut Creek, CA 94596
                                         Telephone: (925) 300-4455
                                         Facsimile: (925) 407-2700
                                         Email: ndeckant@bursor.com

                                         BURSOR & FISHER, P.A.
                                         Sarah N. Westcot (admitted pro hac vice)
                                         2665 S. Bayshore Drive, Suite 220
                                         Miami, FL 33133
                                         Telephone: (305) 330-5512
                                         Facsimile: (212) 989-9163
                                         Email: swestcot@bursor.com

                                         Attorneys for Plaintiffs




                                     2
